By the Court.
Where the plaintiff, who was the owner of a non-transferable commutation ticket issued to him by the defendant, a railroad company, entitling him to a specified number of rides, within a given period, between designated points on the road of the defendant, lost it before he had used it up, and the company refused to issue to him a duplicate ticket of the value of the original when lost, and the plaintiff, with full knowledge of a rule of the company, requiring its conductors to eject from its trains passengers who refused on demand to produce a ticket or pay fare, entered a train on the road, and insisted upon riding thereon between the points named in his lost ticket, without either ..producing a ticket or paying fare, and upon his refusal to do so was ejected from the train by the conductor, without the use of more force than was necessary for the purpose— Held, 1. That a railroad company has a right to prescribe reasonable rules for the government of its employes in the conduct of its business upon its trains, and passengers should conform to such rules. 2. A rule requiring the conductor to eject from the train a passenger who refuses .to produce a ticket or pay his fare, on demand, is a reasonable one; and the purchaser of a non-transferable com.mutation ticket, who has lost it, and refuses, on account *582of such loss, to pay his fare on the train, falls within the rule, and can not maintain an action of tort against the company to recover damages for being ejected by the conductor for a non-compliance with it.

Motion overruled.